EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Altman on 9/7/22.
The application has been amended as follows: 

Claim 1 is amended to recite:
A process for converting carbon material into power, comprising the steps of:
a. gasifying the carbon material into synthesis gas in a gasifier, wherein a first dry saturated steam stream is supplied to the gasifier and the gasification is carried out without oxygen or air;
b. supplying the synthesis gas to a gas turbine to produce power, wherein air is added to the synthesis gas prior to the gas turbine;
c. supplying water to a first cooling device and cooling exhaust gas from the gas turbine with the water in the first cooling device to produce a second dry saturated steam stream;[[ and]]
d. using the second dry saturated steam stream a first steam turbine to produce power and a third dry saturated steam stream;
e. sending the third dry saturated steam stream to a decompression device to produce a steam stream; and
f. utilizing the steam stream to produce the first dry saturated steam stream in a second steam turbine,
wherein 

Claim 16 is amended to recite:
The process as claimed in claim 15, wherein the first cooling device and the second cooling devices are in fluid communication and together produce the second dry saturated steam stream 

Claims 11 and 12 are cancelled.

This application is in condition for allowance except for the presence of claims 26-29, 33, 36, 37, 40, 41, 43, and 50 directed to an apparatus non-elected without traverse.  Accordingly, claims 26-29, 33, 36, 37, 40, 41, 43, and 50 have been cancelled.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Elements (90) and (94) must be referenced in the instant specification or removed from Figure 8.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The following is an examiner’s statement of reasons for allowance: The Remarks filed 5/24/22 after-final are found persuasive. The Ariyapadi ‘165 reference does not discuss dry saturated steam. However, utilizing dry saturated steam in a turbine or gasifier is not grounds for patentability. See, for example, Stevanovic ‘701 and Keller ‘944 which provided means and motivation for utilizing dry saturated steam in a gasifier and Ariyapadi ‘637 and Bommareddy ‘906 which provided means and motivation for utilizing dry saturated steam in a turbine. The claims have thus been amended as above to provide further detail of the formation and utilization of the dry saturated steam to obviate rejections utilizing these references. As shown in instant Figure 8, dry saturated steam (112) is produced in a cooling device (78) or (100), provided to a turbine (114), sent to a decompression device (118) that outputs steam (120), and then a further turbine (122) that again provides dry saturated steam (72) to the gasifier (74). Such a configuration and process are not taught by the prior art of record. The instant application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725